Shebwood, J.
The defendant, a negro, was in-dieted for shooting one Fred. Johnson, another son of Ham, in the back with a pistol, and being tried was found guilty and his punishment assessed at two years in the penitentiary. From judgment and sentence on the verdict he appeals to this court.
The substantial portion of the indictment is the following:
“Ev. Norman, late of the county aforesaid, on the twenty-first day of July, 1894, at the said county 'of Boone, state aforesaid, in and upon one Fred. Johnson, in the peace of the state then and there being unlawfully and feloniously an assault did make, and that the said Ev. Norman did then and there with force and arms, unlawfully and feloniously with a pistol then and there loaded with gunpowder and leaden balls, which pistol he, the said Ev. Norman, in his hand then and there had and held did unlawfully and feloniously shoot oft, to, against, and upon the said Fred. Johnson, whereby the said Fred. Johnson was then *3and there greatly wounded, his life endangered, and received great bodily harm against the peace and dignity of the state.
“J. L. Stephens,
‘ ‘Prosecuting Attorney.
“A true bill.
“L. T. Henry,
“Foreman of Grand Jury.”
The attorney general admits the indictment insufficient, because of not charging that the assault was made with a felonious intent. Correct. State v. Clayton, 100 Mo. 516, and cases cited; State v. Fairlamb, 121 Mo. 137; State v. Wood, 124 Mo. 412.
The insufficiency of the indictment renders the decision of any other question unnecessary. Judgment reversed and cause remanded.
All concur.